Exhibit 12.1 WAL-MART STORES, INC. AND SUBSIDIARIES Ratio of Earnings to Fixed Charges NineMonths Ended Fiscal Year Oct.31, Oct.31, 2007 2006 2005 2004 2003 2007 2006 Income from continuing operations before income taxes and minority interest $13,858 $12,881 $18,968 $17,535 $16,320 $14,429 $12,490 Capitalized interest (109) (130) (182) (157) (120) (144) (124) Minority interest (305) (254) (425) (324) (249) (214) (193) Adjusted income before income taxes 13,444 12,497 18,361 17,054 15,951 14,071 12,173 Fixed Charges: Interest * 1,622 1,525 2,009 1,603 1,326 1,150 1,185 Interest component of rent 300 246 368 328 319 306 318 Total fixed charges 1,922 1,771 2,377 1,931 1,645 1,456 1,503 Income from continuing operations before income taxes and fixed charges $15,366 $14,268 $20,738 $18,985 $17,596 $15,527 $13,676 Ratio of earnings to fixed charges 8.0 8.1 8.7 9.8 10.7 10.7 9.1 * Includes interest on debt, capital leases, uncertain tax positions, amortization of debt issuance costs and capitalized interest. Certain reclassifications have been made to prior periods to conform to the current period presentation.In addition, the impact of McLane Company, Inc., a wholly owned subsidiary sold in fiscal 2004, and the impact of our South Korean and German operations, disposed of in fiscal 2007, have been removed for all periods presented.
